Case 6:20-cv-00570-MJJ-CBW Document 56 Filed 03/23/21 Page 1 of 2 PageID #: 831




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 BEVERLY STELLY                            CIVIL ACTION NO. 6:20-CV-00570

 VERSUS                                    JUDGE JUNEAU

 ZYDUS PHARMACEUTICALS                     MAGISTRATE JUDGE WHITEHURST
 U S A INC


                                    JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 53. After an independent

 review of the record, including the applicable law, the objections filed by Defendant

 Zydus Pharmaceuticals USA, Inc., and the response filed by Plaintiff Beverly Stelly,

 this Court concludes that the Magistrate Judge’s report and recommendation is

 correct and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s

  Motion to Dismiss, Rec. Doc. 43, is GRANTED IN PART and DENIED IN

  PART. The Motion is granted with respect to Plaintiff’s claims for LPLA failure

  to warn (First Cause of Action), negligence (Second Cause of Action), gross

  negligence (Third Cause of Action), off-label marketing (Fourth Cause of Action),

  and strict liability (Sixth Cause of Action), and thus, those claims are

  DISMISSED WITH PREJUDICE. The Motion is denied to the extent that it
Case 6:20-cv-00570-MJJ-CBW Document 56 Filed 03/23/21 Page 2 of 2 PageID #: 832




  seeks to dismiss Plaintiff’s claim for failure to provide Medication Guide (Fifth

  Cause of Action).

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of

  March, 2021.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
